DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ANTOINETTE HOWELL,
                             Appellant,

                                      v.

  UNIVERSAL PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                               No. 4D18-3676

                               [March 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE 15-
022212.

   Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

   Neil Rose of Bernstein, Chackman, Liss, Hollywood, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.